Title: From George Washington to Lieutenant Colonel Joseph Reed, 30 November 1775
From: Washington, George
To: Reed, Joseph



Dear Sir,
Cambridge 30th Novr 1775.

Two days ago I wrote fully to you by Captn Blewer—to this Letter I refer—since which your favr of the 20th with the agreeable Post[s]cript of the 21st, is come to hand, and demands my acknowledgements for the Civility intended Mrs Washington, by you &ca.
I have a very singular pleasure in informing of you, that by Express last Night from Cape Ann, I received the glad tidings of the Capture of the Nancy Storeship from London, by Captn Manley, contents as pr the Inclosed Copy (taken by Mr Pierce to save me, you must know, the trouble of innumeration)—He, unluckily, miss’d the greatest prize in the World; their whole Ordinance; the Ship containing it, being just a head. But—he could not have got both; and we must be thankful, as I truly am, for this Instance of divine favour; for nothing, surely, ever came more Apropos—that no part of it may slip threw my fingers (for I have no doubt, as this Capture was made in Sight of the other Vessell, of there being some bold push to recover it) I, instantly upon receiving the Acct, orderd four Companies down to protect the Stores—Teams to be Impress’d to remove them without delay—& Colo. Glover to Assemble the Minute men in the Neighbourhood of Cape Ann to secure the removal to places of safety.
The colouring of that affair at Litchmores point has been rather too high—The alacrity of the Riffle-men & Officers upon that occasion did them honour. to which Colo. Patterson’s Regiment & some others were equally entitled, except in a few Instances; but the Tide, at that time, was so exceedingly high as to compel a large Circuit before our Men could get to the Causey, by which means the Enemy, except a small Covering Party (distant from the dry land on this side near 400 Yards) had retreated, or were about to Imbark—all the Shot therefore that pass’d

were at a great distance; however the Men went to, & over the Causey (except as before mentioned) spiritedly enough.
This little Manouvre of the Enemy is nothing more than a prelude. we have certain advice of a Scoundrel from Marblehead, a Man of property, having carried in to General How, a true state of the temper and disposition of the Troops towards the new Inlistment; and hath given him the strongest assurances of the practacability of making himself Master of these Lines in a very short time, from the disaffection of the Soldiery to continue in Service—I am endeavouring to Counteract him—how effectually, time alone can shew.
I began our Bomb Battery on Litchmores point last Night, the workg Party came off at day without having met with any Interruption—the weather favourd our operation, the Earth being clear of Frost. Not an Officer in the Army but looks for an Attack. this has no effect upon the Connecticut Regiments they are resolved to go off. My best respects to Mrs Reed & any other Friends—be assurd I am Dr Sir Yr Affecte

Go: Washington

